DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on August 9, 2022. 
Claims 1-10 and 12 are currently pending and have been examined.
Claim 11 has been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed August 9, 2022 has been entered. Claims 1-10 and 12 remain pending in the application. Applicant’s amendments to the Specifications and Claims have overcome the objections, 112(a) rejection, and 112(b) rejection set forth in the Non-Final Office Action mailed May 9, 2022. 

Response to Arguments
Applicant's arguments filed August 9, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue in pages 9-10 that the amendments have overcome the 101 and are integrated into a practical application. Specifically, the applicant argues that “the amended claims are directed to solving a technical problem with a technical solution in the technical field of autonomous driving vehicles” and therefore integrated into practical applications. The examiner respectfully disagrees because the amended language is still directed to a mental process. Claim 1 recites the limitations of “determining a direction of a connection line”, “determining movement information”, and “determining the movement trajectory”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example using a pen and paper choose and circle the direction of points based on the visual of a grouping of points. A person can look at a visual of a grouping of points and can compare and determine information from the visual. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. The “acquiring a point cloud frame”, “projecting the point cloud data”, “extracting, based on the determined direction, a point cloud”, and “returning the movement information to the autonomous driving vehicle” of claim 1 is insignificant extra-solution activity as it is merely data gathering and sending data, which can be done using generic computer components. Therefore, the claims as amended are still directed to a 101 abstract idea. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search and consideration, the amended claims 1, 6, 12, and dependent claims are rejected using Dowdall et al. (US 9336436 B1), Takahashi (JP2012145444A), and Han et al. "Pedestrian detection and tracking for mobile service robots” under 35 U.S.C. 103. See detailed rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1-10 and 12:
Claims 1-5 are directed to a method for detecting a pedestrian, claims 6-10 are directed to an apparatus for detecting a pedestrian, and claim 12 is directed to a non-transitory computer readable medium, which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 1 as the claim that represents the claimed invention for analysis. Claims 6 and 12 are similar to independent claim 1. Claim 1 recites the limitations of “determining a direction of a connection line”, “determining movement information”, and “determining the movement trajectory”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example using a pen and paper choose and circle the direction of points based on the visual of a grouping of points. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. With respect to claims 1, 6, and 12, other than reciting “one or more processors”, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 12 recites “one or more processors”, which is a generic part being applied to the recited abstract limitations. The “acquiring a point cloud frame”, “projecting the point cloud data”, “extracting, based on the determined direction, a point cloud”, and “returning the movement information to the autonomous driving vehicle” of claim 1 is insignificant extra-solution activity as it is merely data gathering and sending data. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 6, and 12 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [86-88] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 1, 6, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 6, and 12 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-10 and 12 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowdall et al. (US 9336436 B1) in view of Takahashi (JP2012145444A) in view of Han et al. “Pedestrian detection and tracking for mobile service robots”. 
Regarding claims 1-10 and 12: 
With respect to claims 1, 6, and 12, Dowdall teaches: 
one or more processors; (“The computer system 112 may include at least one processor 113” (column 10, lines 54-55)) 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations; (“each block may represent a module, a segment, or a portion of program code, which includes one or more instructions (e.g., machine readable code) executable by a processor for implementing specific logical functions or steps in the process” (column 13, lines 40-44)) 
acquiring a point cloud frame including point cloud data of a pedestrian from a laser radar in an autonomous driving vehicle; (“a vehicle's computing system may generate a 3D point cloud based on information captured by the vehicle's sensors (e.g., range data received from a LIDAR unit and/or other sensors)… help to avoid pedestrians by analyzing a point cloud indicative of an autonomous vehicle's environment, in order to detect possible data points associated with an upper-body region of a pedestrian in the point cloud.” (column 3, lines 42-62)). This shows that the system acquires a point cloud frame of a pedestrian using the reflected laser of the LIDAR sensors.  
projecting the point cloud data of the pedestrian to a ground coordinate system to obtain projection point data of the pedestrian; (“a computing device or system may analyze the data points within the 3D point cloud (as data points or as determined 3D surfaces) to determine the sizes, positions, and/or orientations of objects in the environment. In some instances, the point cloud may represent other dimensions, such as two-dimensions or one-dimension.” (column 15, lines 65-column 16, lines 3)) 
determining a direction of a connection line between the two shoulders of the pedestrian, based on a location distribution of the projection point data; (“Using vehicle sensors, the computing system may estimate the orientation, position, and/or other factors associated with the pedestrian in anticipation of possible actions the pedestrian may make, for example. The computing system may determine, based on the pose of the pedestrian's head and/or chest region that the pedestrian may be facing towards the middle of the road. For example, the pose may include a position and/or orientation of the pedestrian relative to the vehicle and/or other objects.” (column 5, lines 24-32)) 
returning the movement information to the autonomous driving vehicle, such that the autonomous driving vehicle makes driving decisions based on the movement information; (“in response to identifying pedestrians and/or other objects, the vehicle's computing system may determine adjustments to its control strategy that may be necessary to avoid the pedestrians and/or objects and provide instructions to control systems and components of the vehicle according to the adjusted control strategy. A vehicle may alter its control strategy to avoid pedestrians and/or obstacles within the vehicle's environment in real-time to ensure safe navigation, which may include navigating based on potential actions a pedestrian may make (e.g., possible movements)” (column 3, lines 20-29)) 
However, Dowdall does not teach, but Takahashi teaches: 
extracting, based on the determined direction, a point cloud of a stable region of the pedestrian from the point cloud data of the pedestrian, wherein a morphological change range of the stable region when the pedestrian moves is smaller than morphological change ranges of other regions of the pedestrian; (“Then, the ECU 3 determines, for each clustering point group D4, whether or not the clustering point group D4 is stably moving for a predetermined time based on the movement information accumulation data D6 (S61)… For each clustering point group D4 determined to be stably moving in S61, the ECU 3 calculates a variation amount with respect to the moving direction of the clustering point group D4 (the direction of the velocity vector D5) (S7” [0042-0043]). FIG. 2C shows that the system can determine the figure and pose of the pedestrian. 
determining movement information of the pedestrian based on a coordinate of a center point of the point cloud of the stable region in a plurality of consecutive point cloud frames; (“in the pedestrian detection device, for each detection point group, the movement direction calculation unit calculates the movement direction of the detection point group, and the distribution information calculation unit calculates distribution information (for example, the detection point group) of the detection point group” [0007], “Therefore, in this pedestrian detection device, movement information (for example, movement direction, movement speed, and position) of the detection point group is accumulated in time series for each detection point group… Thus, in the pedestrian detection device, it is possible to detect the pedestrian with higher accuracy by determining whether or not the detection point group moves stably for a certain period of time.” [0011]). While Takahashi does not explicitly teach a center point of the point cloud, Takahashi still teaches determining the movement information of the point cloud of the stable regions. In addition, Dowdall teaches a center of identified point cloud regions of pedestrians (see e.g. (column 4, lines 43-60)). Because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where the movement information of the pedestrian is based on a center point.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 
Dowdall and Takahashi do not explicitly teaches the movement trajectory or the center point of the point cloud of the pedestrian, however, Han teaches: 
wherein the movement information comprises a movement trajectory of the pedestrian; (“The Fig. 11 to Fig. 14 is the results of the experiment of tracking pedestrian in underground parking lot. Left top of the picture is pedestrian trajectory map, left down of the picture is robot trajectory map, middle top of the picture is disparity map, middle down of the picture is clustering results, right top of the picture is pedestrian tracking result, right down of the picture is candidate ROIs.” (V. Experimental Evaluation, C., para. 5)) This shows that the system maps the movement trajectory of the pedestrian and tracks the movement of a pedestrian. 
determining the movement trajectory by correlating the coordinate of the center point of the point cloud of the stable region in each frame of the plurality of consecutive point cloud frames and an acquisition time of this frame; (“The idea of the algorithm is that the center point of the cluster in the 3D space is constantly found according to the spatial density of each point, and each cloud is an object represented by its center point.” (III. Pedestrian ROI Extraction, A., para. 3), “The point cloud's tracking process shown in Fig. 5. First, each point cloud of the cluster is treated as a candidate tracking block, and then the point cloud is projected onto the global two-dimensional map according to the position of the current frame, then match all the point clouds estimated by Kalman filter on the global location.” (IV. Point Cloud Tracking and Pedestrian Tracking, A., para. 2), “After several frames of processing, some relatively stable three-dimensional point cloud was tracked. Through the detection of the left image corresponding to the tracked point cloud, we can get which one is the pedestrian point cloud. In this way, we only need to follow this point cloud to achieve the purpose of tracking pedestrians.” (V. Experimental Evaluation, C., para. 3)) This shows that the trajectory of a pedestrian is tracked using the center point of a point cloud that are tracked through a plurality of frames. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system and Takahashi’s pedestrian detection in order with Han’s point cloud tracking because (“we often need to know the pedestrian location information and robot position, posture information and so on, so that the robot can move to a determined location to provide services, which can also solve the problem that when pedestrians disappear in the field of view, the robot still has the relevant location information to move there to search for pedestrians… The algorithm tracks the global position of the pedestrian point cloud instead of tracking the pedestrian in the gray image, which effectively solves the trouble caused by the motion of the camera.” See Han (I. Introduction, B., para. 1)), meaning that tracking the pedestrian point cloud can be used for improving the tracking of a pedestrian’s movement. 

With respect to claims 2 and 7, Dowdall in combination with Takahashi and Han, as shown in the rejection above, discloses the limitations of claims 1 and 6. 
The combination of Dowdall, Takahashi, and Han teaches a pedestrian detection system of claims 1 and 6. Dowdall further teaches: 
determining a center point of the projection point data of the pedestrian; (“the computing system may use a variety of techniques, such as measuring a center of mass, radial distance, or point density associated with the identified upper-body region to confirm that the upper-body corresponds to a pedestrian” (10)) 
constructing a distance matrix based on a distance between each projection point and the determined center point; (“the computing system may measure properties associated with the pedestrian's upper-body within data, such as center of mass of one or both of the regions, radial distances relating to the identified regions, and point densities relating to the identified regions, etc” (17)) 
determining the direction of the connection line between the two shoulders of the pedestrian, based on the determined direction having the largest variance change rate of the distance; (“A computing device or system associated with the vehicle may use the range data and/or the determined features associated with identifying the pedestrians within data to estimate the orientation and/or position (e.g., pose) of a pedestrian. The computing system may use the pedestrian's pose and/or other information relating to the pedestrian to anticipate potential actions of the pedestrian” (19), “the computing system may use a variety of techniques, such as measuring a center of mass, radial distance, or point density associated with the identified upper-body region to confirm that the upper-body corresponds to a pedestrian” (10), “The predefined pattern may be configured in such a manner that enables the computing system to detect data points that meet certain parameters, such as the spatial distances that typically exist between the head and shoulders of a pedestrian and/or the pedestrian's upper-body curvature. A computing device may eliminate data points and/or ignore data points that are not within the predefined distance that is normal for a pedestrian's head and chest.” (16)) 
Dowdall does not teach, but Takahashi teaches: 
determining, based on the distance matrix, a direction having a largest variance change rate of the distance between each projection point and the determined center point; (The lengths L31, L32, L33, and L34) periodically change due to the movement of the legs and hands (particularly legs) of the pedestrian… Further, in the case of a pedestrian, since the stride is small when walking, the length of the point cloud in the moving direction is shortened, and when the user is running, the stride is large, so the length of the point cloud in the moving direction is long.” [0022]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system and Han’s point cloud tracking with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 3 and 8, Dowdall in combination with Takahashi and Han, as shown in the rejection above, discloses the limitations of claims 2 and 7. 
The combination of Dowdall, Takahashi, and Han teaches a pedestrian detection system of claims 2 and 7. Dowdall does not teach, but Takahashi further teaches: 
normalizing the distance between each projection point and the determined center point of the projection point data; (“In the variation amount normalization processing, for each clustering point group, the variation amount calculated in the variation amount calculation processing is normalized according to the moving speed of the clustering point group (speed of the velocity vector calculated in the point group tracking processing)” [0033]) While Takahashi uses a normalization process with respect to velocity instead of distance, velocity and distance are directly proportional to each other and related values, so it would have been obvious to have a system the uses a normalization process with respect to distance. 
constructing the distance matrix based on the normalized distance; (“according to the pedestrian detection apparatus 1, by using the normalized variation amount obtained by normalizing the variation amount of the clustering point group in accordance with the movement speed, the pedestrian can be obtained from the movement speed of the clustering point group and the variation amount with respect to the movement direction” [0048]) While Takahashi uses a normalization process with respect to velocity instead of distance, velocity and distance are directly proportional to each other and related values, so it would have been obvious to have a system that constructs a matric in respect to distance. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system and Han’s point cloud tracking with Takahashi’s pedestrian detection (“in order to determine whether or not there is a pedestrian-specific correlation between the movement speed of the clustering point group and the fluctuation quantity with respect to the movement direction, normalization is performed by normalizing the fluctuation quantity according to the movement speed” See Takahashi [0054] and “to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 4 and 9, Dowdall in combination with Takahashi and Han, as shown in the rejection above, discloses the limitations of claims 2 and 7. 
The combination of Dowdall, Takahashi, and Han teaches a pedestrian detection system of claims 2 and 7. Dowdall does not teach, but Takahashi further teaches: 
determining the direction having the largest variance change rate of the distance between each projection point and the center point of the projection point data as a first direction; (“FIG. 2C shows a time change of the clustering point group composed of detection points for a pedestrian who goes straight from the front direction of the host vehicle. In this case, the amount of variation at each time t1, t2, t3, t4 of the point cloud with respect to the movement direction D31, D32, D33, D34 of the pedestrian at each time t1, t2, t3, t4 (point cloud in the movement direction). The lengths L31, L32, L33, and L34) periodically change due to the movement of the legs and hands (particularly legs) of the pedestrian… Further, in the case of a pedestrian, since the stride is small when walking, the length of the point cloud in the moving direction is shortened, and when the user is running, the stride is large, so the length of the point cloud in the moving direction is long.” [0022]) 
determining, based on the first direction, a direction having a smallest variance change rate of the distance between each projection point and the center point of the projection point data as a second direction; (“In the point cloud movement information determination process, for each clustering point group, the clustering point group continues to move stably for a certain period of time based on the accumulated movement information of the clustering point group (continues movement with little change)” [0030], “On the other hand, a pedestrian continuously moves to a predetermined direction at a predetermined speed to some extent, and changes in the moving direction and moving speed with time are small” [0031]) 
determining, in response to determining that a difference between a variance of the distance between each projection point and the center point of the projection point data in the first direction and a variance of the distance between each projection point and the center point of the projection point data in the second direction is greater than a preset variance threshold, that the first direction is the direction of the connection line between the two shoulders of the pedestrian; (FIG. 2C, which shows that the system can determine the figure and direction of the pedestrian, including their shoulder silhouette, “Further, in the case of a pedestrian, since the stride is small when walking, the length of the point cloud in the moving direction is shortened, and when the user is running, the stride is large, so the length of the point cloud in the moving direction is long.” [0022], “it is determined whether the time change amount of the moving speed is less than the threshold value and the time change amount in the moving direction is less than the threshold value for a certain time, or whether the time change amount of the distance between the center of gravity positions is less than the threshold value.” [0030]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system and Han’s point cloud tracking system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claims 5 and 10, Dowdall in combination with Takahashi and Han, as shown in the rejection above, discloses the limitations of claims 1 and 6. 
The combination of Dowdall, Takahashi, and Han teaches a pedestrian detection system of claims 1 and 6. Dowdall does not teach, but Takahashi further teaches filtering out a three-dimensional data point from the point cloud of the pedestrian to obtain the point cloud of the stable region of the pedestrian, wherein the three- dimensional data point corresponds to a projection point, a distance of which to the center point of the projection point data in the direction of the connection line between the two shoulders of the pedestrian exceeds a preset distance threshold; (“in order to extract a clustering point group from all detection points detected by the laser radar, one of the conventional methods using distance measurement processing, road plane estimation processing, three-dimensional object separation processing, and clustering processing is used.” [0053], “Trees and banners that fluctuate due to the wind may fluctuate periodically, but their moving speed and direction change randomly at short time intervals. On the other hand, a pedestrian continuously moves to a predetermined direction at a predetermined speed to some extent, and changes in the moving direction and moving speed with time are small. Therefore, in the point cloud movement information determination process, the clustering point group determined not to continue moving stably for a certain time is determined as a stationary object having fluctuations and excluded from the clustering point group to be processed.” [0031], “In this determination, for example, it is determined whether the time change amount of the moving speed is less than the threshold value and the time change amount in the moving direction is less than the threshold value for a certain time, or whether the time change amount of the distance between the center of gravity positions is less than the threshold value” [0030], FIG. 2C, which shows that the system can determine the figure and direction of the pedestrian, including their shoulder silhouette) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Dowdall’s pedestrian avoidance system and Han’s point cloud tracking system with Takahashi’s pedestrian detection in order (“to provide the pedestrian detection apparatus which detects a pedestrian from a detection point group with high precision.” See Takahashi [0005]). 

With respect to claim 12, Dowdall in combination with Takahashi and Han, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Dowdall, Takahashi, and Han teaches a pedestrian detection system of claim 1. Dowdall further teaches a computer readable medium, storing a computer program thereon, the program, when executed by a processor, implements the method according to claim 1; (“The computer system 112 may include at least one processor 113 (which could include at least one microprocessor) that executes instructions 115 stored in a non-transitory computer readable medium, such as the data storage 114.” (column 10, lines 54-58)) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662